TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 6, 2013



                                      NO. 03-12-00629-CV


                                   Michael Cargill, Appellant

                                                 v.

         Jaime Adan Ballesteros, Constable, Precinct 2, Travis County, Texas;
               David Escamilla, County Attorney, Travis County, Texas;
    The Texas Democratic Party, and The Travis County Democratic Party, Appellees




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

orders: IT IS THEREFORE considered, adjudged and ordered that the orders of the trial court

are in all things affirmed. It FURTHER appearing to the Court that appellant has filed an

affidavit of inability to pay costs, it is FURTHER ordered that no costs of appeal be assessed

against appellant; and that this decision be certified below for observance.